 RAPID ARMORED TRUCK CORP.RapidArmored Truck Corp.andTruck DriversLocal807, International Brotherhoodof Team-sters,Chauffeurs,Warehousemen and Helpersof AmericaandJamesMcGuire. Cases 29-CA-7883, 29-CA-7950, and 29-CA-81709 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 15 June 1982 Administrative Law JudgeStevenDavis issued the attached decision. TheGeneral Counsel and Charging Party TeamstersLocal 807 filed exceptions and supporting briefs.The Respondent filed cross-exceptions and abrief in support of its cross-exceptions and inanswer to the exceptions filed by the GeneralCounsel and Teamsters Local 807.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.'In agreeing with the judge's dismissal of the complaint,we note thatunder the Board's decision inWells Fargo Corp.,270 NLRB 787 (1984),afi'd. 755 F.2d 5 (2d Cir.1985),cert. denied 120 LRRM 2728,102 LC ¶11,365(1985), which issued after the judge's decision,the Respondent, onexpiration of its contract with Teamsters Local 820, was under no legalobligation to continue recognizing or to bargain with that labor organiza-tion or its alleged successor, Teamsters Local 807, since they are ineligi-ble for certification under Sec. 9(bX3) of the Act because of their policyof admitting both guard and nonguard employees to membership. Thus,by engaging in a strike to compel the Respondent to recognize and bar-gain with Teamsters Local 807, which underWells Fargothe Respondentcould lawfully refrain from doing,the employees of the Respondent en-gaged in unprotected conduct.Further, as found by the judge,the em-ployees engaged in conduct prohibited by Sec. 8(b)(7)(C)when theypicketed to achieve that objective.For these reasons,we find that theRespondent did not violate Sec. 8(a)(3) and(1) of the Act by refusing toreinstate or by discharging its striking employees who engaged in the un-lawful picketing,and further find, in agreement with the judge,that theRespondent did not,in any other respect, violate the Act.Bernard HolmesandStephensNagrotsky,Esgs.,for theGeneral Counsel.Howard L Mann,Esq. (Schwartzman,Weinstock Garelik& Mann,PC),of New York, New York,for the Re-spondent.J.WarrenMangan,Esq. (O'Connor & Mangan,P.O), ofLong IslandCity, New York,for the Charging Party.DECISION371STATEMENT OF THE CASESTEvEN DAvis,Administrative Law Judge.This casewas tried before me in Brooklyn,New York,on August24 and 25, September 18, and October 23, 1981.On March 26, 1980,Truck Drivers Local 807, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehou-semen and Helpers of America(Local 807) filed a chargeinCase 29-CA-7883,and on April 21,1980, JamesMcGuire filed a charge in Case 29-CA-7950.Based onboth charges,a consolidated complaint was issued byRegion 29 of the National Labor Relations Board onJune 30, 1980.On July 24,1980,James McGuire filed a charge inCase 29-CA-8170.On August 29, 1980,a first amended complaint wasissued by Region 29 in Cases 29-CA-7883, 29-CA-7950,and 29-CA-8170,alleging violations of Section 8(a)(1)and (3)of the Act. Specifically,the complaint allegesthat Rapid Armored Truck Corp. (Respondent)violatedSection 8(a)(1) of the Act by threatening its employeeswith discharge and other reprisals if they became or re-mained members of Local 807. The complaint further al-leges that Respondent violated Section 8(a)(1) and (3) ofthe Act by discharging all its truckdriver employees whoparticipated in a strike,by failing and refusing to rehireor reinstate certain striking employees,and by condition-ing the payment of accrued vacation pay to its strikingemployees on their resignation as employees because itsemployees joined Local 807 and gave assistance and sup-port to it,and because its employees participated in astrike.On the entire record,including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by Respondent and Local 807,Imake thefollowingFINDINGS OF FACTI.JURISDICTIONRespondent, a New York corporation, having its prin-cipal office and place of business at 254 Scholes Street,Brooklyn, New York,is engaged in the operation of anarmored car truck company, specifically, the transport-ing of money, valuables,and checks for customers andperforming related services.Respondent annually per-forms services valued in excess of $50,000 for various en-terprises located outside New York State,and also per-forms services valued in excess of $50,000 for various en-terprises located in New York State,each of which en-terprises annually receives goods and materials valued inexcess of$50,000,which are shipped to them directlyfrom locations outside New York State.Respondentadmits,and I find, that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.LABOR ORGANIZATIONThe complaints allege that Local 807 is and has beenat all times material a labor organization within the281 NLRB No. 57 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning of Section 2(5) of the Act. Respondent's an-swers deny that allegation, but at the hearing Respond-ent's counsel states that he concedes that Local 807 is alabor organization"in the abstract" but is not such withrespect to Respondent or its employees.Joseph Votta, the recording secretary of Local 807,testified that the functions of Local 807 are to negotiatecontracts with employers for the benefit of employees,and employs business agents who represent employees.Such employees participate in Local 807 by paying duesand by attending quarterly meetings.I therefore find and conclude that Local 807 is a labororganization within the meaning of Section 2(5) of theAct.III.ALLEGED UNFAIR LABOR PRACTICESA. Facts1.The business of Respondent and its laborrelations historyRespondent was founded by Jacques Vanderkieft, itspresident,and began operating in 1968 or 1969. Respond-ent operates as an armored truck company.It picks updeposits from its customers,stores the deposits in itsvaults overnight,and takes the depositsto banks the fol-lowing day.Respondent also picks up and processesmoney from the Federal Reserve Bank,and deliverssuch money to check cashing stores.The three classifications of employees involved herewho ride in the truck consist of the chauffeur, whodrives the armored truck, the custodian, who keepsrecords of the stops made by the truck, and the guard,who rides in the back of the truck and guards themoney.The employees of Respondent were not representedby any labororganization until1973 whenRespondentrecognizedArmored Car Chauffeurs & Guards Local820, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Local 820). Re-spondent's president,Vanderkieft,sought out Local 820in 1973 because he believed that a contract with thatunion was a prerequisite for obtaining a contract to per-form work for the New York City Off-TrackBettingCorporation (OTB). Accordingly, Respondent enteredinto a contract with Local 820.1 Thereafter Respondentbid on and was awarded the OTB contract, which itheld until February 1979. It lost the OTB contract to anarmored truck company that did not have an agreementwith Local 820.Respondent and Local 820 were parties to a collective-bargaining agreement,which ran from March 11, 1974,toMarch 13, 1977. On the expiration of that contract theparties entered into two interim agreements dated March13 and May 11, 1977. They provide essentially for cer-tain termsand conditions of employment of Respondent'semployees and further provide that on agreement byiThis occurred apparently without Local 820 representing an un-coerced majority of Respondent's employees.Vanderkieft testified thathe suggested to employees that they join Local 820 and they did soLocal820 and the other employer industry members' toa new contract,Respondent agrees to become a party tothat agreement as of its effective date,except that anyprovisions relating to retroactivity shall not apply to Re-spondent.As set forth above,in lateFebruary 1979,3Respond-ent lost the OTB contract. In March a meeting of Re-spondent's officials and employees was called by JohnBarone, chairman of the board of Respondent.Baronetold the assembled employees that the OTB contract waslost, that he did not want "any part" of them, that Re-spondent is out of business, and that Local 820 did nothelp Respondent retain the OTB contract. Later, Baronesaid that he forgave the employees.4On February 16 the attorney for Local 820 sent to Re-spondent,apparently for execution,a copy of a collec-tive-bargaining contract.On March 1 counsel for Local820 sent a letter to Respondent advising it that the con-tract previously forwarded to it had not been signed, andthat it was delinquent in certain contributions to thatUnion's funds. On March 5 counsel for Respondent re-plied,and referring to the May 11, 1977 interim agree-ment stated that Respondent would not sign the collec-tive-bargaining agreement unless the other industry em-ployers sign it.On March 30 counsel for Local 820 advised counselfor Respondent that Brinks,Wells Fargo, and Purolatorexecuted the agreement on March 20.Respondent re-fused to sign the agreement purportedly because of thealleged refusal of Local 820 to incorporate into thatagreementthe terms of the interimagreements. 5On May 25 Local 820 filedan 8(a)(5) charge6 againstRespondent which alleges that it refused to bargain withthat union by refusingto signthe collective-bargainingagreement.On June 18 the Regional Director for Region29 dismissed the charge on the grounds that inasmuch asthe unit employees consist of armored truck employeeswho are guards, and the Board has held that Section9(b)(3) of the Act provides that no labor organizationshall be certified as the representative of employees in abargaining unit of guards,if such organization admits tomembership, or is affiliated, directly or indirectly, withan organization which admits to membership,employeesother than guards, the Board will not find an employerguilty of Section 8(a)(5) of the Act when it refuses tobargain with a union which represents nonguards, or isdirectly or indirectly affiliated with sucha union.On June 14 Locals 807 and 820 were advised by thegeneral secretary-treasurer of the International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America that Local 820 was merged into2Brink's Incorporated,PurolatorCorp,andWells Fargo ArmoredService Corp8All dates hereafter are in 1979 unless otherwise stated4Thisaccording to the credited testimony of employees Richard Di-Paolo and John Mulcahy Barone did not testify William Staderman, theexecutive vice president of Respondent,did not recall Barone saying any-thing about closing the business but did state that at the meeting Baroneurged the employees to do abetter jobSThe specific items that Respondent claimed should have been includ-ed in the contract were not expressly stated at the hearing6Case 29-CA-7222 RAPID ARMORED TRUCK CORP.Local807,7Local 820 thereafter ceased to exist, andLocal 807was authorized to establish an armored car di-vision to represent the employees formerly representedby Local820 and to act as the successor to Local 820with respect to collective-bargaining agreements.On July 17an 8(b)(1XA) charge was fileds againstLocal 807which allegesthat Local807 improperly as-sumed the obligationsof Local820, ordered employeesto become members ofLocal 807,and demanded that theemployers recognize it as the representative of the em-ployees,insteadof Local820.On August 30 an 8(a)(1),(2), and(3) chargewas filed byHall against Respondentwhich alleged that since May 2 Respondent refused torecognizeLocal820, and has instead unlawfully recog-nized Local 807. Both charges were later withdrawn.Subsequent to the mergerof Local820 into Local 807,Respondent was requested to recognizeLocal807 and tosign the collective-bargaining agreement.Respondent re-fused to do so becauseLocal807 had not been certifiedby theBoard and because,due to the unfair labor prac-tice chargesfiled by Local807 and Hall,it could not de-termine whether it could properly deal with Local 807or Local 820.9Thereafter,employee James McGuire filed an 8(a)(1),(3),and (5) charge against Respondent,which allegesthat it unlawfully refused to recognize and bargain withLocal 807. TheRegional Director dismissed the chargeon April 20,1981,stating that there is... at least some doubt as to whether Local 807 isthe lawful successor to Local 820,essentially be-cause there did not appear to have been continuityin the leadership and representation of Respondents'employees.The only twoofficers of Local 820 whowere involved in an official capacity withLocal 807are business agents who were not responsible forthe affairs of former members ofLocal820.Fur-thermore,duringthe periodbetween the action ofthe General Executive Board and the manifestationsof consent of the employeesinOctober,1979 andJanuary,1980, the former members of Local 820,acting through the"Committeefor thePreservationof Local 820,"actively sought to block the effec-tiveness of the merger.Finally,although there weremanifestationsof employee consent inOctober,1979,and January,1980,itwas notedthat,priorthereto,Local807 presented the employees with afait accompli,i.e. that the merger had been accom-plished.At thatpoint,the employees were facedwith a choice of a possible contract through Local807 and no representation or contract at all. Inthese circumstances, the fact thatthey opted for theformer does not necessarily mean that they were7The reasons for the merger were Local 820's insolvency,the garnish-ment of dues by Brinks to satisfy a judgment for an illegal strike,and itsinability to pay its employees or per capita taxes to International unionrepresentatives.s The charge was filed by Burton Hall, an attorney,who representedcertain employees in the armored car industry.9About this period of time,William O'Keefe,a Local 820 representa-tive who became employed by Local 807 after the merger,presented thecontract to Respondent for execution.O'Keefe was told by Jacques Van-derkieft, Respondent's president,that it was going out of business.373contentwith themerger.Given the lackof leader-ship continuity,the presence of contemporaneousexpressionsof employeedissent to the merger, andthe doubt about thesentimentof the employees,there isat least somedoubtas towhether Local 807is the lawful successorto Local 820.2. Supervisory statusThe General Counsel alleges,and the Respondentdenies, thatWilliam P.Staderman,John Schneller, andErnie Campo are at all times material agents and supervi-sors of Respondent within the meaning of Section 2(11)of the Act.a.William P.StadermanAt the time of the strike on October 1, Staderman wasthe executive vice president of Respondent.He testifiedthat he was the general manager of the entire operationand had such responsibilities as the hiring and disciplineof employees;supervision of clerical employees;dealingwith tradesmen,shop stewards, and union representa-tives;organization of the daily work for the employees;and the routing of trucks and payroll.He was also re-sponsible for the overall security of the facility,supervi-sion of the sales employees, the pricing of contracts withcustomers, and handling of customer complaints.Stader-man further testified that during the strike four employ-ees10 requested reinstatement and he hired them.He alsoagreed to put another employee on roll call."Stader-man was the person who Schneller called for assistanceon being told on October 1 that the employees wouldstrike unless the contract was signed, and Stadermanstated that he was the principal officer of Respondentand the person who had control of management on aday-to-day basis.'Based on the above,there can be no doubt that Stader-man is an official of Respondent as well as its agent andsupervisor.Thus, he is its executive vice president, hehires and disciplines employees,he routes their work, hedeals with shop stewards and union representatives withrespect to employees,and he is in overall charge of Re-spondent's operations on a daily basis.It is thus clear, and I find and conclude,that, as al-leged in the complaint,William P. Staderman is an agentand supervisor of Respondent within the meaning of Sec-tion 2(11) of the Act.,b. JohnSchnellerSchneller testified that he was hired in May 1977 as asalesman.On October1,the date the strike began,Schneller was a salaried account executive who did notreceive a commission from sales.His main responsibilitieswere the solicitation of new accounts and the pricing ofcontracts.He also opened the vault in the morning, veri-fied its contents,and set up the routes for the trucks andmade sure that"everything ran smoothly."He reportedto Staderman,and was"in charge" of the facility duringthe 4 to 4-1/2 hours per day that Staderman was absent1O John Livigni, AnthonyMangano,Paul Mattcheck, and Kevin Rice." JamesDonohue. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the premises.Indeed,on October 1, he told Local807 RepresentativeRabbitt thathe was in charge at thattime.Schneller further testified that the employees knew tocome to him with any problems or questionsthey had,and in Staderman's absencethey would look for him "forwhatever direction or supervision they needed at thattime,"and he would do whatever was necessary withinhis authority to resolve their problems. During the strike,Schneller attended meetings of management officials inwhich he told Staderman that certain employees toldhim that they wanted to return towork.In fact,about 30to 40 percentof thestrikers expressed a "basic under-standing"to him that they wanted to returnto work.Schneller denied having any responsibility for hiring,firing,supervision of employees,the acceptingor proc-essing of applications of employment,or handling em-ployee grievances.With respectto his sales duties,Schneller testified thathe coordinated with Ernie Campo regarding sales calls.Schneller and Campo would discuss questions relating toprospective or current customers,such as price and termof contract. They wouldthen meet with Staderman anda final decision would be made.Certain employees testified regarding Schneller's su-pervisorystatus.James McGuirecredibly testified thatSchneller set up thetruck routes,including the times andthe locationsof the pickupsand deliveries.If there wasany problemwith the route,the employee would seekresolution from Schneller.At timesSchneller acted asdispatcher and would call the employees on their truckradio and reassignthe order of stops.He would also attimes reassign the truckmen to different trucks.On Sat-urdays and Sundays,Schneller was the only managementofficialon the premises.At those andother times, heworked inthe office,distributing papers, weapons, andinstructions to the men. He also oversaw the loading ofmoney from the vault to the trucks.Employee Kevin Fitzgeraldcredibly testifiedthat Sta-derman told him that Schneller was his bossand to dowhat Schnellertold him todo. Staderman added: "It'sjust like me telling youwhat to doon occasion."' 2Employee Frank Palmerocredibly testified that he re-garded Schneller as a boss and not as an employee. Hecorrected all problems thatarose and told employeeswhat to do and when to do it.Schneller was the only responsibleofficial present atthe premisesfor 4 to 4-1/2 hoursin the working day,during whichtimethe vitallyimportant tasks of distribu-tion of weapons,removingmoney fromthe vault, load-ing it ontothe trucks,and the dispatch of those trucks,all of whichare centralto the operationof Respondent'sbusinessand all of whichhe supervised,occurred. Fur-ther,employees sought resolution of their problems fromSchneller and he supervised them in Staderman's ab-sence. It is clear that if Schneller was notfound to be asupervisor,Respondentwould be left without supervi-sion duringthemost critical time ofitsoperations. IlE Staderman did not deny making that statement.therefore find and concludethat Schnelleris a supervisorwithin the meaning of Section 2(11) of the Act. Isc.Ernie CampoCampo did not testify.William Staderman,the executivevice president ofRespondent, testified that Campobecame employed by itabout July 1978 asa salesman.Accordingto Staderman,Campo's functionwas that ofpublic relations in whichhe called and visitedcurrent and prospectivecustomers.Staderman stated thatCampo did not workat Respond-ent's location, but was present there about 15 hours permonth to reviewhis filesand make phone calls.' 4Some-time afterFebruary 1979, whenRespondent lost theOTB contract, Campowas transferredto the payroll ofCashroomCorporation,a companyowned by Vander-kieft and located in Plainview,New York,which countsand processes money.John Schnellertestified thatas to the sales responsibil-ities,Campo had greater authority than he. Moreover,Schneller would coordinatewith Campoconcerning thesales functionby discussing price and duration of con-tract to be quoteda prospective customer.Both wouldthen discuss the matter with Staderman.Schneller fur-ther stated that there are certain decisions relating tosales that he mustclear with Campobefore making anyfinal determination.Certain employees testifiedconcerningCampo's super-visory responsibilities.Virtually all of themstated thatCampois a salesmanfor Respondent.In sum,employeestestified' 5 thatCampo, who was neverthe sole manage-ment official presentin the facility at anygiven time,gaveordersto employees regardingwhichstops tomake,whentomakethem,and inwhat order theyshould be made.Campoalso changedthe order of thestops,directed employees not to take lunch butto go di-rectlyto a customer,and reassigned employees and val-uablesfrom one truck to anotherat times.However,therewas noevidenceconcerningwhetherCampo initi-atedthosechanges.Employees brought their concernsregardingtheir safety to him, and he resolved theseproblemsby devisingmore secure routesand byadvisingthem whichdoor at a customer's premisesto enter. Ifcustomers complainedabouta latedelivery,Campoasked theemployee why he was delayed. If Campo wasnot satisfiedwith the employee's explanationthe employ-ee would "answer to Staderman."At times Campo criti-cized the employees for not doing a good job or notworking fast enough.Campoalso supervised the loadingof money from the vault onto the trucks.Employee DiPaolo relatedan incidentin which he andhispartnersweremaking deliveriesin their truck.Campo delivered a money bag to the truck which theemployees had forgotten to take. Campo took the bag" Direct Image Corp. of New York,233 NLRB 365, 372 (1977).Luke'sSupermarket,228 NLRB 763, 764 (1977).14 Staderman later testified, however, that he was not aware of whenCampo was present or not present at Respondent's premises,isThis is the substanceof the creditedtestimony of Vincent Giaca-lone,Richard DiPaolo,VitoCaputo,John Russell,Michael Lynch, andVincentMormile. RAPIDARMORED TRUCK CORP.from the trunk of his car and gave it to DiPaolo, whosaid that he would accept it"under protest"because itwas a violation of union rules to transport money in acar due to the lack of security.Campo said:"You Unionguys are ruining this job."At the next stop StadermancalledDiPaolo and told him that Campo reported thatwhen he delivered the money all three employees wereout of the truck,adding that"this could mean yourjob."16DiPaolo denied the allegation and said that hewould call Union Representative O'Keefe.Stadermancalled DiPaolo later that day and told him that Campomay have been mistaken and that he should forget theincident.17DiPaolo further testified that at the "BlackTuesday"meeting following the loss of the OTB ac-count,Campo told the employees that they were doing aterrible job,were not performing properly,were takingtoo long at lunch,and that the Union is bad.Other re-spondent officials were present and spoke at the meetingincluding Staderman,Schneller,and John Barone,chair-man of the board.Staderman testified that this was animportant and significant meeting,and there had been nosimilar meeting in the 2 years prior to that.It thus appears that Campo has the authority, whichhe exercised,to assign,reassign,and transfer employeesand also to reprimand employees and resolve their griev-ances,especially concerning their security.He spokewith authorityat an important management meeting atwhich he was critical of employees.I fmd and conclude that Campo is a supervisor withinthe meaning of Section 2(11) of the Act. Even if Campoisnot found to be a supervisor,it is clear that he is anagent of Respondent and that Respondent is responsiblefor his actions because Respondent had placed Campo ina position where employees could reasonably believethat he spoke on behalf of Respondent whether his state-ments were actually authorized or subsequently ratifiedby Respondent. Is3.The strikeThe employeesof Respondent had certain grievances.In September,itwas their positionthat theywould notwork unless those grievances,includingRespondent'sfailure to sign the contract,were resolved.They decidedon a deadlineof October1and approved a job action toresolve their grievances.On October 1, before the start of the workday, RobertRabbitt, a Local 807representative,went into Respond-ent'spremiseswith representativeO'Keefe and shopstewardsVincentMormile andThomasPuleo.Rabbittasked to see Respondent's officialJohnBarone.On beingtold byRespondent'sofficialJohn Schneller that Baronewas not present,Rabbitt advisedthat the unit employeeswould not workuntil Respondent signs thecontract withLocal 807.Rabbitt then stated that the employees werethen on strike.16According to company rules,two employees leave the truck tomake the pickup or delivery and the guard must always stay in the truck.11 It does not appear that any further action was taken by Respondentor the Union.18American LumberSales,229 NLRB 414,420 (1977).375Picketing commenced with the picket sign reading:"Rapid Armored Car Service UnfairTo Local 807,IBTCWH of A."194. Incidents and conversations between strikers andRespondent during the strikeThe General Counsel alleges and Respondent deniesthat Respondent threatened its employees with dischargeand other reprisals on various dates in October,Novem-ber, and January 3,1980, that it discharged all its em-ployees about October 1,and that it conditioned the pay-ment of accrued vacation pay to its employees who par-ticipated in the strike,on their resignation as employees.The General Counsel also alleges that unconditionaloffers to return to work were made by certain employ-ees, and Respondent refused to reinstate them.Because of the large number of employee witnesses, allof whom were strikers except for Edward Lapinskas,and for the purposes of convenience and clarity, I willdiscuss the above alleged conversations as testified to byeach employee separately,in the order in which the em-ployee testified.20a. James McGuireMcGuire credibly testified that at the end of the firstweek or the beginningof thesecond week in October197921 he entered Respondent's premises alone and toldSchneller:"Iwant to go back to work."Staderman, whowas also present,replied:"There ain't no job here. We'regoing out of business."McGuire left and reported thisconversation to a few unnamed pickets.McGuire neveroverheard any other strikers request reinstatement.Later that month,McGuire asked Staderman when hewould receive his accrued vacation and sick leave pay.Staderman replied that the money was available but thatMcGuire would have to sign a paper resigning his jobbefore he would receive that money.McGuire filed aclaim for that pay in Small Claims Court and thereafterreceived his vacation and sick pay.Schneller denied thatMcGuire requested reinstate-ment.Staderman denied that he told anyone Respondentwas going out of business.Schneller further stated thathe did speak with McGuire in December,during whichMcGuire said that he would never return to Respondent.Based on the above,I fmd that McGuire made an un-conditional offer to return to work.b.Kevin FitzgeraldFitzgeraldtestifiedthat about 1 week afterOctober 1,Stadermantold the picketingemployeesthat they werewasting their time because there wasno job for them atRespondent,and askedwhy they were "hangingaround."19 See R. Exh.9, a photograph of a striker and picket sign.20 I have credited the testimony of those employees whom I havefound made unconditional offers to return to work.Their credibility wasenhanced by the fact that they testified to similar requests and similar re-sponses from Respondent'sofficials at different times in different inci-dents.Moreover, Schneller testified that 30 to 40 percent of the strikersexpressed a "basic understanding" that they wanted to return to work.21 The strike began on Monday,October 1. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDOne week later,Fitzgerald told Staderman that hewanted to return to work.Staderman replied that therewas no work for him,that Fitzgerald had no job, andthat Respondent was going out of business.Fitzgerald re-ported this conversation to other unnamed pickets.Based on the above facts, I find that Fitzgerald madean unconditional offer to return to work.c. John MulcahyMulcahy testified that on October 4, he and other em-ployees received their final salary for the week previous-lyworked.Staderman asked Mulcahy for his identifica-tion card that was issued by Respondent,saying that itwas company property and that Staderman was "entitledto it."Mulcahy gave the card to Staderman and askedhim the status of the employees.Staderman replied that"you're on strike."Mulcahy answered that he would"much prefer to be working."About1to 2 weeks later, while he was picketing,Campo, Schneller,Staderman,andVanderkieft ap-proached him. Campo said: "You did wrong John, youknow that." Mulcahy replied that he did not believe thatthe employees were wrong,adding that it was "misman-agement" that caused Respondent to lose business.Barone,who apparently did not know Mulcahy, askedfor his name. Staderman identified Mulcahy as "one ofour former employees."Mulcahy said:"Former employ-ee?"Stadermanreplied:"You better believe it."22Barone also said that Mulcahy would not work thereagain.23Mulcahy told other strikers about this incident.Schneller testified that in mid-November,Mulcahy,Donohue, and four other employees told him that theywanted to speak with Staderman regarding the possibili-ty of their return to work adding that they would makeit "favorable"to Respondent.Schneller relayed the mes-sage to Staderman,who advised that the employeesshould speak to Respondent's attorneys.Based on the above facts, I find that Mulcahy did notmake an unconditional offer to return to work.d. Anthony CosenzaCosenza testified that about 4 to 5 weeks after thestrike began,he went into Respondent's office.He asked:"How about my job back?" or "What about work?" Sta-derman replied that Respondent was running a verysmall operation and there was noworkand there wereno openings.Cosenza asked for his vacation pay and Staderman saidthat if he resigned he would receive his check. Cosenzadid not resign and instead sued in court and was thenpaid vacation pay.Cosenza stated that in December,while he and em-ployees Fitzgerald,McGuire, and Mulcahy were picket-ing, Staderman pointed at them and told them that they22 Presentduring this conversation were employeesFitzgerald, Pas-quale Lombardo, and John Shea Fitzgerald and Shea did not testify re-garding this incident.Lombardo corroborated Mulcahy's testimony.22Mulcahy later testifiedthat Barone's statementwas, "he'll neverwork hereagain" or "they'll never work hereagain."would "never get hired back here again."24 Cosenza re-ported this statement to other unnamed pickets.Based on the above facts,I find that Cosenza did notmake an unconditional offer to return to work.e.Wallace LongLong testified that about the second week of thestrike,he, Edward Allocco, McGuire,and Shea spoke toStaderman.Long told Staderman:"We would like ourjobs back."25Staderman replied that there was no work and that themen would have to speak to their union delegate. Themen then left.28Based on the above facts,I find that Long did makean unconditional offer to return to work.f.Bertram StarkStark testified that at the end of the second week orthe beginning of the third week of the strike,he,Al-locco,and McGuire told Staderman thattheywanted toreturn to work.27 Staderman told them to see their uniondelegate.Theytold this to Local 807 RepresentativeJoseph Votta,who attempted to speak to Staderman butStaderman refused to talk to him.28Stark further stated that about the third week of May1980,he told Staderman that he"would like to return towork."Staderman replied that he had no work for himthen.Staderman admitted that Stark requested reinstatementin late October or early November.He replied to Stark'srequest by telling him that "your job's not here. Wedon't have the business, I don't even have the spot."Based on the above facts, I find that Stark made anunconditional offer to return to work.g. Arthur PellizziPellizzitestified that about the third week in Octoberhe,Allocco, JohnBotts,29 andMcGuire told Schnellerthat "if Respondent wanted the trucks to roll, they could24Neither Fitzgerald,McGuire, nor Mulcahy testified about this inci-dent.26 Long's testimony is in direct contradiction to that of McGuire re-garding this incident.McGuire testified that he entered Respondent'spremises alone and requested reinstatement. Moreover,McGuire statedthat he never overheard any other strikers request reinstatement. Howev-er,Allocco and Shea generally corroborated Long's account of this inci-dent.26 Long apparently acted as spokesman for the group although he alsostated that"we asked him for our job back "27 Stark may have said,"Iwould like to return to work "28 Stark's testimony is in direct contradiction to that of McGuire re-garding this incident.See fn.25, supra However,Allocco generally cor-roborated Stark's account of this incident.John Shea testified that Starkwas with him on one of these occasions and corroborates Stark's testimo-ny.29The name in the transcript is Fox.A list of employees does notshow a John Fox listed.Thus, it appears that the employee referred to isJohn Botts,who does appear on a list of employees. RAPID ARMORED TRUCK CORP.pick 12 of the senior men."80 Respondent refused thisoffers'Schneller denied ever speaking with Pellizzi regardingreturning to work.Based on the above facts,I find that Pellizzi did notmake an unconditional offer to return to work.h. Percival NilesNiles was on vacation when the strike began. On Oc-tober 9 he told Schneller that he heard that Respondentwas no longer in business.Schneller told him that he wasnot working at Respondent any more.Schneller instruct-ed him to clean out his locker and he was given a receiptfor his pistol. Niles told Schneller that if Respondent re-opens he "would like to come back to work."Schnellersaid he would so advise Staderman,and also told Nilesthe name of another armored truck company at which heshould seek work.Schneller testified that when Niles received his pay-check,Niles asked for the status of the strike.Schnellerasked for Niles'information.Niles then related his per-sonal situation and Schneller replied that he could nothelp him.Niles added his wish that"they would get thisstuff over with."Schneller later testified that Niles toldhim that he would like to work.Based on the admission of Schneller that Niles toldhim that he would like to work,taken together withSchneller's acquiescence in Niles'misinformation thatRespondent was going out of business, I find that Nilesmade an unconditional offer to return to work.i.Edward AlloccoAllocco testified that a few weeks after the strikebegan he and a group of unnamed strikers went into Re-spondent's premises.Allocco did not speak but other em-ployees said:"We want to know if we can have our jobsback."32 Staderman replied that they would have to seetheir union delegate.Allocco further testified that about 4 weeks after thestrike began he phoned Staderman and asked him wheth-er the strike would be settled and the employees re-turned to work. Staderman replied that he did not be-lieve that it would be settled at that time.Based on the above facts,and the fact that I havefound that Long and Stark made unconditional offers toreturn to work,I find too that Allocco made such an un-conditional offer.so Pellizzi testified generally that on the day in question,the namedemployees"asked for our jobs." However, when asked specifically whatwas said he related the offer of 12 senior men. Therefore, I find that thespecific conversation relating to the offer of the 12 senior men was theactual and only offer that was made at that time.s' Pellizzi's testimony is in direct contradiction to that of McGuire re-garding this incident.See fn. 25, supra.Allocco's testimony did not cor-roborate this incident either.Botts did not testify but it was stipulatedthat he did not make an offer to return to work,thus contradicting Pelliz-zi's testimony.92 Allocco's testimony is generally corroborated by employees Longand Stark,who identified him as being with them.377j.John DudleyDudley testified that onOctober 2or 3, he enteredRespondent's premises alone and told Staderman that hewanted to return to work.Staderman replied thatDudley would have to speak to his union representative.Dudley immediately reported this conversationto Local807 RepresentativeVotta.Votta attempted to speak withRespondent's officialsbut theywould not speak tohiM.33I cannot credit Dudley in view of his insistence that hespoke toVottaon October 2 or 3 at the picket line whenVottaconcededly did not leave the hospital at that time.Accordingly,I find that Dudley did not make an uncon-ditional offer to return to work.k.Frank PalmeroPahnero testified that about October 25 or 26, he en-tered Respondent's premises and told Schneller that hewanted to return to work.Schneller replied that "youcan't have your job back, you are a union man," and ad-vised him to speak to Votta.Palmero told Votta whathad transpired and asked Votta to talk to Schneller.Votta attempted to speak with Schneller but apparentlySchneller would not speak with him.In late December, Palmero told Ronald Renee, thenight dispatcher,thatRespondent owed him vacationpay. Renee told him that he must sign a resignation formin order to receive the money.Palmero signed and he re-ceived a check for the money due him.Schneller testified that Palmero told him that hewanted to return to work and that he wished the strikesituation was resolved.Based on the above facts,I find that Palmero made anunconditional offer to return to work.1.Edward MungiguerraMungiguerra testified that on October 19 he and em-ployeesDudley,AttilioMartino,and Shea askedSchneller for the week'swages that were due them. Sta-derman then appeared and said that they could not re-ceive the money unless they were working.Mungiguerrareplied that they wanted to return to work.Stadermananswered that they could not return to work and advisedthem to speak to their union delegate.34 They told Vottaof this conversation and he unsuccessfully attempted tospeak to Respondent's officials.Mungiguerra was askedto sign a resignation for which he would receive his va-cation pay. He refused to do so.Staderman asked Mungiguerra to return his identifica-tion card, but Mungiguerra refused to do so.sa Dudley's credibility was seriously undermined by his testimony thathe spoke with Votta outside Respondent's premises on October 2 or 3. Itis undisputed that Votta was in the hospital when the strike commencedon October 1 and did not appear at Respondent's premises until aboutOctober 15.a'Mungiguerra's testimony contradicts that of Dudley.Dudley statedthat he entered the premises alone on October 2 or 3. Dudley did notmention any conversation regarding unpaid wages. Martino,too, failed tocorroborate this incident.However,Shea generally corroborates this inci-dent. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDMungiguerrafurther testifiedthat in lateOctober hewas presentwitha group of employees including Sheawhen an employee asked if they couldreturn to work.Staderman replied: "No way."Schneller deniedthatMungiguerra requested reinstate-ment.I findthatMungiguerra made an unconditionaloffer to work.m. John SheaShea testified that about 3 weeks after the strike began,he,Dudley,Martino, and Mungiguerra asked Stadermanif they could return to work. Staderman told them to seetheir union delegate.35On two other occasions,accom-panied by Allocco, Long, and Stark, they asked the samequestion of Staderman and received the same answer.38On still another occasion, in November or December,Shea entered the premiseswithseveral employees, in-cluding Cosenza and Pellizzi, and asked Schneller if theycould return to work. Staderman replied "no."37Based on the above facts, I find that Shea made an un-conditional offer to return to work.n.Vincent GiacaloneGiacalone testified that about the first week of thestrike, he and about 15 to 20 other employees were pick-eting infront of Respondent's premiseswhen Campo ap-proached them. Giacalone and the assembled employeestoldCampo that they "would like to come back towork." Campo replied that they would never return towork at Respondent.Based on the above facts, I find that Giacalone madean unconditional offer to return to work.o.Richard DiPaoloDiPaolo testified that about the third week of thestrike, he asked Schneller what the "chances" were ofreturning towork.Schneller said "itwillneverhappen."38DiPaolo further stated that at least everyother day Campo told the picketing employees that Re-spondent wanted no part of them, to get lost, and thatthey would never have a job there again.Based on the above facts, I find that DiPaolo did notmake an unconditional offer to return to work. He wasmerely inquiring about the "chances" of returning towork, and did not make it clear that he was offering toreturn to work.p.Thomas CurranCurran testified that he did not requestreinstatement.He stated that during the first week of the strike Campotold the picketing employees that they would not be al-lowed to return to work, "union or nounion."At that96As set forthin fn33, supra, the testimonyof Dudley contradictsthat of Shea. Mungiguerra's testimonygenerallycorroborates that ofShea36Allocco, Long,and Starkgenerally corroborateShea's testimony.94 Cosenza generally corroboratedthis incident Pellizzi didnot testifyconcerning thisincident8a EmployeeFitzgerald was present during this conversation. He didnot testify concerning this incident.time,Curran was aware that employee Bert Stark hadrequested reinstatement and was refused.39Accordingly, I find that Curran did notmake an un-conditional offer to return to work.q.Vito SuteraSutera testified that he did not request reinstatementbecause he knew that other employees, including JamesDonohue, had requested reinstatement and were re-fused40 and also because Campo told the pickets thatthey would never be reinstated, with or without theUnion.Accordingly, I find thatSutera did not make an un-conditional offer to return to work.r.JamesDonohueDonohue testified that 2 weeks after the strike began,he entered Respondent'spremises with employees Al-locco and Stark.Donohue asked Staderman if Respond-ent was going to reinstate the employees.41 Stadermanreplied that Respondent was not hiring.42Donohue re-ported this conversation to about 35 picketing employ-ees.Donohue added that he heard Campo tell the picketsthat they would never work for Respondent again.Donohue further testified that in the first days of thestrike,dispatcher Renee asked him to return to work ona "roll call"basis.Donohue refused to return becausethe employees were on strike, and because he could notreturn unless the union delegate said he could.Respondent'switnesses,Schneller and Staderman, tes-tified that Donohue asked dispatcher Renee for reinstate-ment in October or November. Renee asked Stadermanand Staderman agreed to hire him for the following day.Schneller saw him before work the next day. Donohueadvised that he would not work because "they" told himnot to work. Schneller asked if the "union people" werepreventing him from working. Donohue replied: "I can'twork. I have to side with them." Staderman asked Don-ohue for an explanation and Donohue stated that shopsteward Thomas Puleo would not permit him to returnto work.43Donohue denied being actually scheduled for work asRespondent asserts.Schneller further testified that in mid-November, Don-ohue,Mulcahy, and four other employees told him thatthey wanted to speak with Staderman regarding the pos-sibility of their return to work, adding that they wouldmake it "favorable" to Respondent. Schneller relayed themessage to Staderman who advised that the employeesshould speak to Respondent's attorneys.99Curran testified that Local 807 Representative Votta was presentwhen the strike began on October 1 Votta was in the hospital at thattime and did not appear at the strike scene until October 15.40 Donohue testified that he asked about employment 2 weeks after thestrike began41On cross-examination,Donohue stated that he only asked if Re-spondent was hiring42 Allocco and Stark essentially corroborate this incident.43 Puleo testified that Donohue told him that Respondent offered hima job Puleo advised Donohue to return to work if he wished.Donohuerefused. RAPID ARMOREDTRUCK CORP.I find that Donohue offered to return to work, and infactwas offered reinstatement by Respondent which herefused to accept because he was still on strike.s.Joseph InzerilloInzerillo testified that he never requested reinstate-ment.He stated that a few weeks after the strike beganhe learned that other employees offered to return towork but were refused.Accordingly,Ifind that Inzerillo never offered toreturn to work.t.Pasquale LombardoLombardo testified that he did not request reinstate-ment.He stated that during the first week of the strikehe was present on the picket line when Schneller re-ferred toMulcahy as Respondent's "ex-employee."Barone then said that Mulcahy"won't be working for usany more."44 Also during that first week,Lombardo dis-cussed with employees Donohue and Puleo the fact thatRespondent would not reinstate them.45Accordingly,I fmd that Lombardo never offered toreturn to work.u.Vincent MormileMormile testified that he did not request reinstatementbecause he believed that it was futile to do so because heknew that certain employees,includingDonohue andSidney Colin,had requested reinstatement and were re-fused.Mormile stated that about 1 week after the strikebegan,Campo told the striking employees that theywould never work for Respondent again.Mormile later testified that it was the general beliefamong the strikers that they would remain on strike untilthe contract was signed.Accordingly,Ifmd that Mormile did not offer toreturn to work.v. James QuigleyQuigley testified that on October 4, he entered Re-spondent's premises and asked what had transpired. Sta-derman said that the men are all out.Quigley askedwhen the matter would be resolved and when the em-ployees would return to work.Staderman told him toempty his locker and return his identification card. Hethen reported this conversation to the 50 to 60 pickets.Quigley further testified that at various times in thefirst or second week of the strike,Campo came out tothe picket line and told the men that they were"done,"were not returning to work,and "your union is out thedoor."Based on the above facts,I fmd that Quigley did notmake an unconditional offer to return to work.44 Mulcahy essentially corroborated this incident.45 Donohue testified that he was refused reinstatement-2 weeks afterthe strike began.Thus,he could not have had this conversation withLombardo in the first week of the strike.379w. VitoCaputoCaputo testified that about 3 to 4 days after the strikebegan,he heard that employees had requested reinstate-ment and were refused.Caputo never requested rein-statement because he was advised by coworkers thatthey were informed by Campo that they would never bereinstated.He was also told that directly by Campo.Two weeks after the strike began, he was asked to returnall his uniforms.Accordingly,Ifmd that Caputo never offered toreturn to work.x. John RussellRussell testified that on October 2 or 3, he was in agroup of 25 to 35 employees in front of the shop.At thattime he asked Campo:"Is there any chance of us goingback?"48Campo replied:"You guys will never getback."A few weeks later, certain employees asked Schnellerwhat the"chances"were of returning to work. Schnellerreplied that he did not think that there was any chance.I fmd that Russell did not make an unconditional offerto return to work.He was merely inquiring about the"chances"of being reinstated.He did not offer to returnto work.y. William WhiteWhite testified that he did not request reinstatementbecause he heard from other employees, including Dono-hue that they were told that they would never be hiredagain.47White further testified that in the first week ofthe strike, Campo told the pickets: "None of you bas-tards will ever work here again."Accordingly, I find that White did not offer to returnto work.z.Michael LynchLynchtestified that about 1 week after the strikebegan he phoned Staderman and asked if he "could havemy jobback."Staderman replied that he had a "stack ofapplications"and that he would considerLynch's re-quest.Lynchstated that Donohue told him that he requestedreinstatement and was refused.He further stated thatCampo told the picketing employees that none of themwouldever workfor Respondent again.Based on the above facts,I find that Lynch made anunconditional offer to returnto work.an.Thaddeus KaplonKaplon testified that he never requested reinstatement.He stated that about 1 week after the strike began heheard Campo tell the pickets:"None of you SOB's willever be rehired."46 On cross-examination,Russell stated that the question he asked was:"What do you think our chances are of being rehired?"47 On cross-examination,White stated that Donohue's remark was thatRespondent refused to hire him. Donohue testified that he only reportedto the employees that Respondent was "not hiring." 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly,Ifind thatKaplon never offered toreturn to work.bb.AttilioMartinoMartino testified that he was not scheduled to work onOctober 1.He called Respondent's office that day andwas told by Schneller that Martino was not workingthere anymore;the employees were out on strike, andnot to bother coming to work.Martino testified that he was present when Barone toldemployee Mulcahy that he was not working at Respond-ent anymore;that he was a former employee and thatunder no circumstances would he ever work for Re-spondent again.48Martino further stated that 2 weeks after the strikebegan,he and employee Shea asked if they could enter.Schneller said"no" and the men left.49Ifind that Martino did not make an unconditionaloffer to return to work.cc.Edward LapinskasLapinskas testified that he quit before the strike.dd.Paul DeStefanoDeStefano testified that on October 1 Barone told theemployees outside the shop that he would run the busi-ness his way,that he did not want the Union,and that hedid not want it to tell him how to run his business.DeStefano stated that he did not request reinstatementbecause of Barone's and Respondent's antiunion attitude.Accordingly,Ifind that DeStefano did not offer toreturn to work.ee.Lucian TuminelliTuminelli testified that he never requested reinstate-ment and does not know of any employee who did. Hefurther stated that most employees did not desire rein-statement because they were on strike and the contractwas not signed.Accordingly,Ifind that Tuminelli did not offer toreturn to work.if. Thomas PuleoPuleo, a shop steward, testified that on October 1Campo told the striking employees:"That is it. Especial-ly you union guys, you will never be back in this shopanymore."About 1 week after the strike began,employees wentinto Respondent's premises to pick up their pay. Stader-man asked the employees to return their identificationcards and uniforms.Puleo asked why this was necessary.Staderman said he just wanted to clean the uniforms.During this conversation,Schneller and Renee spoke tohim. Schneller said Respondent is "gone, you guysshould never did what you did because that is it as far aswe are concerned."Renee said that Puleo did the Com-pany a favor by striking.48Mulcahy essentially corroborates this incident49 Shea did not testify about this incident.Puleo never requested reinstatement.He stated thatthe strikers were mostly united in their concerted actionand wanted to win the strike.Accordingly,I fmd that Puleo did not offer to returnto work.gg. John BottsThe parties stipulated that if Botts testified he wouldhave stated that he did not request reinstatement becauseof statements Donohue made,as set forth above, con-cerning his efforts to return to work,and because ofstatements made by Campo,as set forth above.Accordingly,I find that Botts did not offer to returnto work.hh.Other EmployeesAs to the other employeesbO named in the amendedcomplaint,itwas alleged but there is no reliable evidencethat they made unconditional offers to return to work,and I find that they did not.B. Contentions of the Parties1.Respondent's contentionsRespondent makes the following arguments.a. Illegal strikeLocal 807 and the employees engaged in an illegalstrike because it had an illegal object to compel Re-spondent to recognize Local 807 and sign the tenderedcollective-bargainingagreement.RegionalDirectorKaynard had previously dismissed Local 820's 8(aX5)charge against Respondent on the ground that the Boardcould not certify a union which admits guards and non-guards to membership.Respondent further argues that its refusal to recognizeLocal 807 as the successor to Local 82061 could not bethe lawful subject of a strike and,accordingly,the em-ployees who participated in such a strike were engagingin unprotected activity which deprived them of any rightto reinstatement.b.Unconditionaloffers toreturn to workRespondent argues that no unconditional offers toreturn to work were made by the strikers,who were notreinstated and even if such offers were made,they pos-sessed the rights only of economic strikers who could bereplaced or whose reinstatement was not required be-cause of business justification.50SidneyCohn,CharlesMcFarland,WalterMcMurray,RonaldRenne, and Bart Twomey.51 Respondent also argues that the merger of Local 820 into Local 807was improper as set forth above Indeed,the Regional Director dismissedan 8(axl), (3), and (5) charge filed against Respondent, which alleged itsrefusal to recognize and bargain with Local 807 on the ground that therewas at least some doubt whether Local 807 was the lawful successor toLocal 820 RAPID ARMOREDTRUCKCORP.381c.Other allegationsRespondent denies discharging any employees anddenies discriminating against employees by conditioningthe payment of accrued vacation pay on their resigna-tions from employment.2.The General Counsel's contentionsThe General Counsel argues that the strike on OctoberIbegan as an economic strike to protest the failure ofRespondent to execute a contract with Local 807, butwas converted into an unfair labor practice strike on thecommission of unfair labor practices by Respondentwhich include threats of discharge,conditioning of thepayment of vacation pay to employees on their resigna-tion,and the discharge of all strikers.The General Coun-sel alleges that as unfair labor practice strikers,the em-ployees are entitled to reinstatement on their uncondi-tional offer to return to work,and the failure of Re-spondent to reinstate them on their unconditional offersto return violated Section 8(a)(1) and(3) of the Act. Re-garding those employees who concededly made no offerto return to work,the General Counsel argues that theywere excused from doing so because other employeeswere not reinstated and because of statements attributedto Respondent's officials that none of them would everreturn to work for Respondent,which allegedly madeany offers "futile gestures."C. Analysis1.The strike and picketingRespondent argues that the strike engaged in by theemployees was illegal.I find that the strike was legal butthe picketing,which took place in clear violation of Sec-tion 8(b)(7)(C) of the Act, was not legal.The Board has historically and consistently held thatnot all concerted activity engaged in by employees isprotected.52InLocal 707,supra,the Board found that employeeswho participated in recognitional picketing which wasviolative of Section 8(b)(7)(B) of the Act were not enti-tled to reinstatement.The Board stated, in affirming thetrial examiner, that:[W]here the activity engaged in by the employee isthe participation in an activity which contravenesthe policies of the Act the employee has forfeitedhis right to invoke other provisions of the same stat-ute to restore him to his job with backpay.asThe Board inColonialHaven Nursing Home,54citedby the General Counsel,held that employees who en-52 See the comprehensive discussion of the earlier cases by Trial Ex-aminer Sidney D. Goldberg inTeamsters Local 707(Claremont Folychemi-cal), 196 NLRB 613, 627-629(1972). See also BlasingameWell Service,174 NLRB 1126. Trial Examiner Gregg found that employees who en-gaged in a strike and picketing violative of Sec. 8(bX7) are engaged inunprotected activity.The Board therein adopted the trial examiner's con-clusions but found it unnecessary to decide the contention regarding un-protected activity.ssLocal707,supra at 614.s* 218 NLRB 1007(1975).gaged in an unfair labor practice strike were entitled toreinstatement.The Board observed that the picketing,even if it constituted a "technical violation"of Section8(b)(7)(C)of the Act,56 did not "seriously contravenethe policies of the Act under the circumstances present"in that case.Those circumstances included the facts thatthe picketing was motivated in substantial part by the re-spondent's unfair labor practices,the union did not re-quest recognition during the picketing,and the durationof the picketing was not extended because of a recogni-tional object.The Board inColonial Havenplaced great emphasis onthe unfair labor practice nature of the strike and picket-ing. It stated that in weighing the relative wrongdoingson both sides,the union's possible technical violation ofSection 8(b)(7XC) did not outweigh the unfair laborpractices committed by the employer,and therefore didnot cause the employees to lose their status as unfairlabor practice strikers,or to warrant denying them theirspecial reinstatement rights as unfair labor practice strik-ers.56The Board inColonial HavendistinguishedLocal 707,on the grounds that inLocal 707,(a) the picketing wascharged,litigated,and found to be violative, (b) the em-ployer relied on the picketing as the reason for denyingthe employees reinstatement,and (c) the picketing wassolely in support of recognitional objectives and there-fore did not present some of the offsetting considerationspresent in an unfair labor practice strike setting,such asthat inColonial Haven,and on which is predicated thespecial reinstatement rights of unfair labor practice strik-ers.57 It is clear,however, that the major basis underly-ingColonialHavenwas the principle that unfair laborpractice strikers should not lose their special status assuch notwithstanding that their picketing constitutes atechnical violation of Section 8(b)(7)(C).In the instant case, there can be no doubt that thestrike which began on October 1 was an economic strike.Thus, as alleged in the complaint, the purpose of thestrikewas to protect the failure of Respondent to exe-cute a contract with Local 807,b8 and as stated by theGeneral Counsel at the hearing the strike was an eco-nomic strike at its inception.The only unfair labor prac-tices alleged against Respondent are those which grewout of the strike and allegedly occurred subsequent tothe strike.The Board has consistently held that a union which isdisqualified from certification under Section 9(b)(3) be-cause it admits to membership employees other than66 Picketing for a few days longer than the 30 days provided underSec. 8(b)(7)(C) without filing a petition,when a prior petition filed by theunion had just been dismissed for expanding unit reasons.se The Board, in its analysis,reliedonNLRB v. Thayer Co.,213 F.2d748, 753 (1st Cir. 1954),enfg.99 NLRB 1122 (1952),cert.denied 348U.S. 883 (1954).See alsoSibilio'sGoldenGrill,227 NLRB1688, 1693(1977), in which the Board adopted Administrative Law Judge Melvin J.Welles' finding that in an unfair labor practice strike situation, employeesdid not lose their reinstatement rights because the picketing may haveviolated Sec.8(bx7)(C).87Colonial Haven,supra at 1011 fn. 13.59Typoservice Corp.,203 NLRB 1180(1973). 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDguards69 may not avail itselfof the statutoryright grant-ed other labor organizations to engage in recognitionalpicketing,°O and that such picketing violates Section8(bX7)(C) of the Act.61Accordingly,I find and conclude that the illegal pick-eting,in violation of Section8(b)(7)(C)of the Act, wasan activitywhichseriously contravened the policies oftheAct and,as such,employees who participated insuch picketing forfeited their right to invoke other provi-sions of the Act.62 In short, I find and conclude that,even assuming such picketing employees made uncondi-tional offers to returntowork,they are not entitled toreinstatement.The rationaleof theBoard inColonial Havenis inap-plicable here because the instant case,having its genesisin an economic strike, the employees therefore did notpossess the special reinstatement rights accorded unfairlabor practice strikers.Thus, the picketing here,unlikethat inColonial Haven,was not motivated at all by theunfair labor practices of Respondent.Indeed,no unfairlabor practices by Respondentpriorto the strike are al-leged.63TheBoard has long held that employees whoengage in an unlawful strike"may not invoke the protec-tion of the Act because they were denied permanent re-instatement at the end of that strike,even though the Re-spondents may have failed to assert the illegality of thestrike as the basis for denying reinstatement to such strik-ers."Mackay Radio&TelegraphCo.,96 NLRB 740, 743(1951).The same reasoning would apply to employeesengaged in illegal picketing.In view of the foregoing,I find and conclude that thepicketingwas unlawful,and that participation in thepicketing proscribedby Section 8(bX7)(C) constitutesmisconduct justifying Respondent in its refusal to rein-state the pickets.64Moreover, it follows that the addi-tional alleged unfair labor practices of Respondent, all ofwhich occurred as a result of the illegal picketing, andwithout which thealleged unfair labor practices wouldnot have occurred,and all of which were an outgrowthof the illegal picketing,must be dismissed.This being so,there is no basis or need for finding that the strike wasconverted into an unfair labor practice strike.Because Section8(b)(7)(C)prohibits picketing, onlythose employees who engaged in the picketing lost theirright to reinstatement. The complaint,as amended at thehearing,names 38 employees as having struck and been66 It is undisputed that the employees in the instant case are guardswithin the meaning of Sec. 9(bX3) of the Act. Moreover, there are suffi-cient facts in the record to permit me to make a finding,which I do, thatthose employees are guards within the meaning of Sec. 9(bX3). BunksInc.,226 NLRB 1182(1976);Wells Fargo Guard Services,236 NLRB 1196(1978).60 The objectof the picketing is to compel Respondent to execute acontractwith Local 807. Thus,inasmuch as Respondent has refused torecognize or bargain with Local 807, that Union's picketing has as anobject to force or require Respondent to recognize or bargain with Local807, in clear violation of the express language of Sec 8(bX7).61 ServiceEmployees Local 73(A-1 Security),224 NLRB 434(1976) (seefn 9 and cases cited therein),enfd.578 F.2d 361(D.C. Cit.1978);ServiceEmployees Local 73(WilliamWitsman),240 NLRB 462(1979);TeamstersLocal 71 (Wells Fargo),221 NLRB 1240 (1975).62Local 707,supra.6S In view of the clear nature of the 8(bX7XC)violation,it is of noimport that an 8(bX7)(C) charge was not filed.64 Local 707,suprarefused reinstatement.The basic evidence shows that allthe striking employees picketed.652.Alternative findingsIn the event that the foregoing analysis and findingsare not acceptedby theBoard,and it is found that thepicketing is lawful,86 I will consider herein the allega-tions of the complaint,to wit:the threats of discharge,the discharge of all striking employees,the unconditionaloffers to return to work by the employees,the refusal byRespondent to reinstate them,the conditioning of thepayment of accrued vacation pay to the striking employ-ees on their resignation,and the conversion of the eco-nomic strike to an unfair labor practice strike.a.The alleged threatsThe General Counsel alleges that during the strike, onvarious dates in October and November and on January3,1980,Respondent by Staderman,Schneller,andCampo threatened its employees with discharge and86 The following employees testified that they picketed:Edward Al-locco,Vito Caputo,Anthony Cosenza,Thomas Curran,Richard Di-Paolo,Paul DeStefano,James Donohue,Kevin Fitzgerald, Vincent Gia-colone,Joseph Inzerillo,Thaddeus Kaplon,Pasquale Lombardo,MichaelLynch,AtillioMartino,James McGuire,Vincent Mormile,John Mul-cahy,Edward Mungiguerra,PercivalNiles,Frank Palmero,ThomasPuleo,James Quigley, Bertram Stark,Vito Sutera,Louis Tuminelli, andWilliam White.I find that the following strikers who testified that they stood outsideRespondent's premises during the strike also picketed,Lumber & SawmillWorkers Local2797 (StoltzeLand),156NLRB 388, 394(1965), JohnDudley,John Russell,and John Shea. The same reasoning applies toJohn Botts, who did not testify but was the subject of a stipulation thathe struck and did not offer to return to work because of statements madeby Campo at the picket line.I find too that Wallace,Long,and Arthur Pelhzzi picketed.They testi-fied thatthey wereoutside the shop in the company of others who pick-eted and entered the shop with others who had picketed.I further findthat the following employees picketed:Sidney Colin,Charles McFarland,Walter McMurray,and Bart Twomey They did not testify.However,shop steward Mormile testified that Colin requested reinstatement, andthatMcFarland and Twomey participated in the strike.Thus, there wastestimony generally from several employees,includingGiacalone andQuigley that all the employees were on the picket line.Moreover, thefollowing colloquy took place when the General Counsel amended thecomplaint to add the names of employees, which indicates that all thestriking employees picketed:MR. HOLMES.I said,I believe this list that I have given you isexhaustive of the individuals that went on strike.JUDGE DAvis:I trust that you will give the Reporter the corredt[sic] spellings.MR. HoLMEs:Yes, but in the event that I have inadvertently omit-ted someone that was testified to, that there was testimony that thatindividualwent on strike I would also ask that the individual beplaced on the list also, but I believe that I have covered everyone.JUDGE DAvis. Testimony by the employee himself?MR. HoLMES.Yes, or by someone that that individual was, in fact,on strike and picketedI believe my hat is exhastive [sic] though,YourHonor.AlthoughRonald Renne was included in the list of employees, the evidenceestablished that Renne did not strike or picket, and in fact he was atwork during the first days of the strike. [See the testimony of Mungi-guerra and Staderman.]Similarly, although Edward Lapinakas wasincluded in the list of employees, the evidence established that hequit before the strike and was therefore not employed at the time ofthe strike66 It will therefore be assumed for the purposes of this alternative find-ings section that the picketing and the strike are lawful,protected activi-ty RAPID ARMOREDTRUCKCORP.383other reprisals if they became or remained members ofLocal 807 and if they continued to participate in thestrike.Iwill discuss the testimony of the witnesses, as setforth in detail above,with respect to the incidents al-leged by the General Counsel to constitute unlawfulthreats of discharge and other reprisals:Employees Fitzgerald and McGuire testified that Sta-derman told employees that Respondent was going outof business.Staderman denied telling employees that Re-spondent was going out of business.Staderman statedthat Stark requested reinstatement in late October orearly November,and his admitted response to Stark wasthat"your job's not here.We don't have the business, Idon't even have the spot."I credit the testimony of the employees that Stadermantold them that Respondent was going out of business.67As such,thiswas an implicit threat to close the oper-ation because of the strike,and constituted a violation ofSection 8(axi) of the Act.Employees Caputo,Cosenza,Curran,DiPaolo, Dono-hue, Giacalone,Kaplon,Lynch,Martino,Mormile, Mul-cahy,Mungiguerra,Niles,Palmero,Puleo,Russell,Sitters,andWhite credibly86 testified that Barone,Campo, Schneller,and Staderman told the pickets at var-ious times that they would never work for Respondentagain,they would never be hired by Respondent, andthey could not return to work.Staderman and Schneller denied telling employees orhearing employees being told that they would never berehired. Barone and Campo did not testify.The Board has consistently held that such conductconstitutes an unlawful threat to discharge employees inviolation of Section 8(a)(1) of the Act, and I so fmd.89The unlawful threats to close and the threats of dis-charge converted this economic strike to an unfair laborpractice strike.70b.The dischargesThe General Counsel alleges that about October 1 Re-spondent, by Staderman,discharged all its truckdriveremployees who participated in the strike. In oral argu-ment at the close of the hearing, the General Counselstated that the requests by Respondent that the employ-ees turn in their uniforms,identification cards, and pistolsconstituted the discharge of the employees.Respondent denies discharging its employees.97 The employees'testimony was mutually corroborative.They testi-fied ina forthright,convincing manner about statementswhich wouldhavemade an indelible impression on them when uttered.as I credit the mutuallycorroborativeand consistent testimony of theemployee witnesses. Their statements have greater credibility especiallyas they are attributed to four separate agents of Respondent.The failureof Barone and Campo to testify permits me to draw an inference thattheir testimonywould havebeen adverse to Respondent had they testi-fied.Maxwell's Plum,256 NLRB211 (1981).69Woodland Supermarket,237 NLRB 1481, 1487 (1978), in which theemployees were unfair labor practice strikers. In viewof myfindinghereinthatthe strike was converted to an unfair labor practice strike, thiscase is in point. See alsoBrooksInc., 228 NLRB 1365, 1367 fn. 11 (1977);WarehouseFoods,223 NLRB506, 508(1976).70Astro Electronics,188 NLRB 572, 573 (1971).The tests for determining whether an employer's state-ments or actions constitute a discharge depends onwhether theywould`reasonablylead the employees tobelieve thattheyhad been discharged."71The eventsmust be viewed through the employees'eyes,in light ofthe circumstances known to them at the time.7 aAs set forth above,in the firstfew days ofthe strike,as employees entered Respondent's premises to receivetheirpay for theprevious week, theywere asked to turnin their company identification card and uniforms. Mul-cahywas told by Staderman that the card was "compa-ny property"and that he was entitled to it.One or twoweeks later,Mulcahy was referredto byRespondent'sofficials as being a"former employee."7 a Niles was toldthat he was not working at Respondent any longer, toldto clear out his locker,and told the name of another em-ployer wherehe could look for work.Mungiguerra andQuigley wereasked for the return of their identificationcards. Quigley was also told to empty his locker. Quig-ley reportedthese requests to about 50 pickets.Caputowas asked to return his uniforms.Puleo was also askedto return his identification card and uniforms.He askedwhether this was necessary and Staderman replied thathe wanted to clean them.Schneller,who was presentduring this conversation,saidthat the Company is"gone" and "that's it as far as we are concerned."Viewed through the eyes ofthe employees,it is appar-ent that the requests for the return of identification cards,uniforms,and orders to clean out their lockers had astheir intended purpose the discharge of the employees.74This ismade even more obvious when viewed againstthe unlawful threatsto close theoperation and the un-lawful picket line threats of dischargewhereby employ-ees were toldthat theywould neverwork forRespond-ent again. 75Although notall the employeestestifiedabout the re-quests fortheir identificationcards or uniforms,it is ob-vious that Respondent intended to and did in fact dis-charge all its striking employees.There would be noreason for Respondent to permit some strikers to retainthese items especially in view of its attitudetoward thestrikersasdemonstrated in the numerous unlawfulthreats to discharge them whiletheywerepicketing.Moreover,later,Respondent solicited registrations fromits strikers.7 °This is furtherevidencethatRespondentwanted torid itself ofthe strikers-either bydischargingthem orby havingthem resign from their employment.The fact thatthere was no evidencethat all thestrikerswere asked for the returnof the identificationcards anduniforms does not preclude a finding, especially when71 RidgewayTrucking Co.,243 NLRB1048, 1049(1979).72 Pink Supply Corp.,249 NLRB 674 (1980). I credit the testimony ofthe employeesset forthin this section.Their testimonywas mutually cor-roborative and consistent.Theyalso testified in a direct, forthrightmanner.98 SeeNLRB v. Confort, Inc.,365 F.2d 867, 875 (8thCir. 1966).74 SeeSentryInvestigationCorp.,249 NLRB 926, 927 (1980), in whichthe Board found that an employee was discharged when his employer re-quested that he turn in his badge, gun, uniform,and identification card.75 I do not accept Staderman's justification,as testified to by Puleo,that Staderman merely wanted to have the uniforms cleaned.76 Thiswas done allegedly to enable the employees to obtain their va-cation payprior to thetime they ordinarily would obtain it. 384DECISIONSOF NATIONALLABOR RELATIONS BOARDthethreatsof discharge were addressed to all employees,that the requests for the return of the identification cardsand uniforms were addressed to all the strikers,and thattherefore all the strikers were discharged.? 7 The requestsfor the return of the identification cards was communi-cated to all the other pickets by Quigley.I therefore find and conclude that by requesting thereturn of the strikers'identification cards and uniforms,and by requesting that they empty their lockers, Re-spondent discharged all its striking employees.There canbe no doubt that the employees in participating in aneconomic strike were engaging in such protected con-certed activities,and that by discharging them for engag-ing in such protected activities,Respondent violated Sec-tion 8(aX3) of the Act.78As discharged strikers,79 thediscriminateesarenot required to request reinstate-ment.80c.Unconditionaloffers toreturn to workIn the event that the Board does not find that dis-charges of the strikers occurred,or that the strike wasconverted to an unfair labor practice strike by virtue ofthe threats to close and of discharge,ittherefore be-comes necessary to decide whether the strikers, whowould accordingly continue to be economic strikers,made unconditional offers to return to work and wheth-er, because of the Respondent's business circumstances,its refusal to reinstate them, assuming such unconditionaloffers were made,were justified.I reject the General Counsel's argument that any un-conditional offers by employees to return to work wereunnecessary because such offers would be a futile gesturein view of the numerous comments by agents of Re-spondent that the strikers would never be rehired, etc.Unconditional offers to return have consistently been re-quired of strikers,This is especially so when, as here,five employees did request reinstatement and were rein-stated by Respondent. Thus, such requests were notfutile.Although the Board has stated that it will not re-quire a person to perform a futile act, such unconditionaloffer has been found to be futile and unnecessary only incases of discharges81 of strikers.82Accordingly,inasmuch as I have found that uncondi-tional offers to return were necessary,I refer the readerto the section III,4,a, in which I have discussed whichemployees were found to have made such unconditionaloffers to return to work.83" Highland Plastics,256 NLRB 146 (1981);Martin ArshamSewing Co.,244-NLRB 918 (1979).78 C &W Mining Co,248 NLRB 270, 272-273 (1980)79 It is clear thatif the strike had notyetbeenconvertedto an unfairlabor practice strike bythe unlawful threats, it certainlywas converted toan unfairlabor practicestrike when the strikers were discharged.80 Abilities & Goodwill,241 NLRB 27 (1979).81 I have found in sec.B of thisanalysis that all the strikersweredis-charged.However,this discussion concernsitselfwiththe issue of thestatus of the strikersif theBoard finds that no dischargesoccurred.82 GeorgiaKraft Co.,258 NLRB 908 (1981);Fugazy Continental Corp.,231 NLRB 1344, 1357-1358 (1977);Mason City Dressed Beef,231 NLRB735, 747-748 (1977);Abilities & Goodwill,241 NLRB 27 (1979),inwhichthe Board held that adischarged striker need not make an unconditionaloffer to return to work82 Respondent argues that certain employeeswould not haveacceptedits offersof reinstatement even if made.Ibelieve that this issue was notExecutive Vice President Staderman,Schneller, andVanderkieft denied telling anyone that Respondent wasgoing out of business and also denied telling employeesor hearing employees being told that they would neverbe rehired. Staderman and Vanderkieft further statedthat Respondent never made a decision not to rehire em-ployees because they struck.Staderman further stated that no employee requestedreinstatement during the first 2 weeks of the strike. How-ever,he added that during the period October 10through 12,four employees requested reinstatement andwere hired.84 One other employee requested reinstate-ment and was hired in early November.85Staderman asserted that in late October or early No-vember,employee Bert Stark requested reinstatementand was told that there was not enough business to war-rant his rehire.From that time until December 31, theonly other person rehired was Donohue, who failed toappear for work in late November as set forth above.Schneller denied telling anyone that Respondent wasgoing out of business or that he would never return towork.Schneller testified that after the five employees wererehired,about six others" in mid-November requestedto speak to Staderman regarding a return to work, at atime when there were no openings.Staderman advisedthem to talk to Respondent's attorneys.However, Schneller stated that many strikers told himthat they would like to return to work.But when thesestatements were made in early November,no work wasavailable because Respondent was able to operate thetrucks with nonunit employees.Schneller stated that since October 1, Respondenthired only eight to nine full-time employees and hiredpart-time employees depending on their availability andRespondent's needs.Vanderkieft testified that striking employees had notbeen rehired, except for a few, because they did not re-quest reinstatement.He added that there was work avail-able in the first 3 months of the strike if they had re-quested reinstatement,and he instructed Staderman tohire any strikers who requested reinstatement during thatperiod.Staderman, too, testified that after October 1, Re-spondent "probably would have used anybody that wecould have got out hands on."It is apparent and I find that Respondent rejected theunconditional offers to return to work made by the strik-ers.Regarding the effect of the strike on Respondent'sbusiness,prior to October 1, it operated 18 trucks perday and, on peak days, such as the beginning of themonth, operated 20 to 24 trucks.Those trucks made 300stops per day and were manned by 48 unit employees, 42of whom were full-time workers.Those trucks were op-fully litigated,and in addition is more appropriatelyconsideredin a com-pliance proceeding.Abilities & Goodwill,supra at fn. 5.B' The four employees were John Livigni, Anthony Mangano, PaulMattcheck, and Kevin Ricees That employeewas Douglas Smith.86 Donohue, Mulcahy,and four unnamedemployees. RAPID ARMOREDTRUCK CORP.erated 10 hours per day,and the employees were guaran-teed 42-1/2 hours of work per week.During the first week of the strike,Respondent operat-ed one to two trucks per day,and had no full-time unitemployeesemployed.Instead,CorporateOfficialsBarone,Vanderkieft,and Schneller worked on the truckswith the mechanic,dispatcher,and night guard.About October 10 through 12, Respondent reinstatedfour former strikers but still operated only about threetrucks which made morning runs only.Shortly thereaf-ter, one or two full-time employees and certain part-timeemployees were hired.In late November,Donohue washired for roll call work,as set forth above.Through theend of December,Respondent generally operated threetrucks per day and occasionally four trucks.From January through December 1980, Respondentoperated four trucks and occasionally five trucks perday, and in June 1980 had seven to eight full-time em-ployees.At the time of the hearing,Respondent operated 6trucks per day and employed 8 full-time and about 10part-time employees.Of the six trucks,only one has afull run of 8 hours.The others run 4 to 6 hours.Evidence was also adduced which showed that Re-spondent's gross income decreased dramatically after thestrike,from $109,956 in September to $15,361 in October1979.However,Respondent's gross income has steadilyincreased since then to $56,116 in September 1980.The Board law with respect to economic strikers andtheir right to reinstatement on making an unconditionaloffer to return to work is rather well settled.Strikers,whether economic or unfair labor practice strikrs,retaintheir status as employees under Section 2(3)of theAct.87An economic strike is deemed to be protected activityunder Section 7 of the Act. However,an employer isfree in such circumstances to hire permanent replace-ments for economic strikers at any time prior to their un-conditional offer to return to work.It is an unfair laborpractice for an employer to refuse reinstatement to strik-ing employees following an unconditional offer by thestriking employees to return to work,or to dischargestriking" employees prior to the time their jobs arefilled by permanent replacements.An employer who refuses to reinstate striking employ-ees on their unconditional offer to return must establishthat its action was based on legitimate and substantialbusiness justification, i.e.,when the stikers' jobs havebeen replaced by permanent replacements or when thejob has been eliminated by legitimate and bona fide rea-sons.89The Supreme Court has held that an employer who re-fuses to reinstate economic strikers who make uncondi-tional offers to return to work has the burden of provingthat the strikers have been permanently replaced.90B4NLRB Y. MacKayRadio &Telegraph Co.,304 U.S. 333 (1938).seNLRB Y. Fleetwood Trailer Corp.,389 U.S. 375,378 (1967).s9NLRB v. Fleetwood Trailer,supra;NLRB v.GreatDane Trailers,388U.S. 26(1967).90 Id.385InLaidlawCorp.,"the Board stated that:The underlying principle in bothFleetwoodandGreatDane,supra,is that certain employer conduct,standing alone,is so inherently destructive of em-ployee rights that evidence of specific antiunionmotivation is not needed.Specifically inFleetwood,the Court foundthat hiring new employees in theface of outstanding application for reinstatementfrom striking employees is presumptively a violationof the Act, irrespective of intent unless the employ-er sustains his burden by showing legitimate andsubstantial reasons for his failure to hire the strikers.As set forth above,and as I have found,it is clear thatmany employees unconditionally offered to return towork.Certain of those offers were made prior to Octo-ber 10,92 the date Respondent alleges the first strikermade such an offer and was reinstated.The General Counsel met her burden by establishingthat certain alleged discriminatees were striking employ-eeswho made unconditional offers to return to work,and that Respondent,by failing to reinstate such employ-ees,"engaged in discriminatory conduct which couldhave adversely affected employee rights tosomeextent "92Respondent has not met its burden of proving that thestrikers had been permanently replaced.Thus, the strik-ersmade unconditional offers to return to work beforeany replacements were hired.Indeed there was no evi-dence as to when the replacements were hired. Respond-ent did not meet its burden of so proving.Respondentreinstated four strikers in the period October 10 through12, and a fifth former striker was reinstated in early No-vember.However,Respondent hired an additional 3 to 4full-time employees,who are apparently new hires,94and about 10 part-time employees.9 a Thus,itwas notproven that the three to four full-time new employeeswere permanent replacements.96 Nor does it appear that91 171NLRB 1366,1369 (1968).92 Offers were as follows:McGuire-Oct. 5 or 8Long-weekof Oct. 8Niles-Oct. 9Palmero-Oct. 25Shea-Oct. 22Lynch-Oct. 8Fitzgerald-Oct. 15Stark-Oct. 12 or 15Allocco-same period as Long and StarkMungiguerra-Oct. 19Giacalone-weekof Oct. 199NLRBY.GreatDane Trailers,supra.94 Schneller testified that since October 1, Respondent hired eight tonine full-time employees,whichsubtracted from the five reinstated strik-ers, leaves three to four new hires.as If it were proven,which it was not, that the part-time employeeswere permanent replacements, their hire would not have violated thestrikers' reinstatement rights.Certified Corp.,241 NLRB 369, 373 (1979).9eZapexCorp.,235 NLRB 1237,1238-1239(1978). Indeed,Schnellertestified that a total of 40 unit and nonunit employees were hired sinceOctober1,and that some left.This might be evidence of the temporarynature of their employment status. 386DECISIONSOF NATIONALLABOR RELATIONS BOARDthese replacements were hired before the strikers madeunconditional offers to return to work.It is most inconsistent and contradictory for Respond-ent to claim,as it did, that its decline in business did notwarrant the hire of the strikers, while Officials Stader-man and Vanderkiefttestified that afterOctober 1 andduring the first 3 months of the strike97 it would havehired any ofthe strikerswho requested reinstatement.This is especially true where Schneller, who testified thatmany strikers9S told him that they wanted to return towork, further testified that these statements were madeto him in early November when no work was available.This statement,of course,stands in direct contradictionto that of Vanderkieft who stated that Respondentwould have hired anyone who requestedreinstatement inthe first 3 months of the strike.99 In viewof this con-flicting testimony,Imust reject Respondent's defense ofrefusal to reinstate the strikers because of legitimate andsubstantial business justifications.Accordingly, Respondent has not established that itsfailure to reinstate the strikers on their unconditionaloffers to return to work was justified by legitimate andsubstantialbusiness justificationsand, therefore,Re-spondent's failure to reinstate those strikers who madeunconditional offers to return to work constituted unlaw-ful discrimination under Section 8(a)(3) of the Act.'00d.Vacation pay issueThe General Counsel alleges that Respondent condi-tioned the payment of accrued vacation pay to its strik-ing employees on their resignation as employees. Duringthe strike, the strikers requested their accrued vacationpay. Staderman admitted asking for the resignation ofemployees as a condition of their receiving vacation pay.Staderman stated that inasmuch as the vacation earned in1979 would not ordinarily be payable until 1980,101 heoffered the employees an opportunity to obtain their va-cation pay by resigning, pursuant to the contract's provi-sion for payment of such pay to employees who havebeen terminated.The collective-bargaining agreement provides, interalia, as follows:In the event of termination of employment of aregular or extra employee for any reason, vacationpay for service performed during the current yearshall be prorated and shall be paid at the time oftermination, together with all vacation pay earnedfor service during the entire preceding calendaryear which has not been previously taken or paidfor.Some employees resigned and received their checks.Some did not resign and sued in Small ClaimsCourt for99 That would be through December 319s Thirty to forty percent of the strikers.99 Compare also Staderman's testimony that afterOctober 1,Respond-ent probably would have used anyone that it "could have got our handson"100Consolidated Dress Carriers,259 NLRB 627 (1981),Associated Gro-cers,253 NLRB 31, 32 (1980);Zapex Corp,supra.101 The contract provides that all vacation credits shall be computedon the basisofservice performed during the preceding calendaryeartheir vacation pay, but all employees received their vaca-tion pay by the end of June 1980.Thereis thus no dispute that the employees accruedvacation benefitsby virtue of their work in 1979. Suchbenefitswere payable,pursuant to the contract, in1980.1 02Respondent contends and Staderman testifiedthat the 1980 vacation period would not begin until June1980. However,the contract on which Respondent basesitsright to request resignations from employees statesthat "the vacation period shall extend from January 1 toDecember 31 of each year."103The General Counsel does not allege that Respondentunlawfully denied the payment of accrued vacation payto the strikers.Rather, he alleges that Respondent unlaw-fully conditioned the payment of such vacation pay to itsemployees on their resignation as employees.Respondentargues that inasmuch as the strikers were not yet eligibleat the time of their requests in October to receive vaca-tion pay, it provided them with an opportunity, by re-signing,to obtain such benefits pursuant to that provisionof the contract permitting the payment of pro rata ac-crued vacation pay to terminated employees.An employer has an obligation to pay striking employ-ees benefits,including vacation pay, which accrued atthe time a strike occurs.104Apparently,under the con-tract, the accrued vacation pay earned in 1979 which theemployees requested would not be payable until January1,1980.Accordingly, Respondent properly refused togive them such pay when they requested it in October1979.However, Respondent went much further thanmerely refusing to pay them then.It solicited and re-quested that the strikers sign resignations from employ-ment.Such a request for resignation as a condition to thepayment of accrued vacation pay is clearly calculated toforce employees not only to abandon the strike,1011 butalso to surrender their rights as employees.106 Respond-ent therefore"conditioned payment of accrued vacationcompensation upon cessation of a union-instigated eco-nomic strike." 107InNLRB v. Great Dane Trailers,388 U.S. 26 (1967),the SupremeCourtdecided that an employer's refusal topay accrued vacation benefits to strikers while at thesame time paying such benefits to nonstrikers constituteda violationof the Act. Inso deciding,the Court heldthat:[I]f it can reasonably be concluded that the employ-er'sdiscriminatory conductwas "inherently de-structive" ofimportantemployee rights, no proof ofan antiunion motivation is needed and the Boardcan find an unfair labor practice even if the employ..109 See fn 101, supra.1os The prior contract which ran from 1974to 1977 provided for avacation period of January 10 to December 15.104 CraneCo,244 NLRB 103, 115 (1979).'° Id. at fn.1;McCann Steel Co,191NLRB 299, 300 (1971)106 Sec.2(3) of the Actprovides that employees on strike remain em-ployeesuntil they have obtained other regular and substantially equiva-lent employmentSee ElmacCorp.,225 NLRB 1188, 1189 (1976)109IndustrialWorkersAIW Local 289 v NLRB,476 F 2d 868, 878(D C. Cir 1973). RAPID ARMORED TRUCK CORP.er introduces evidence that the conduct was moti-vated by business considerations.108Respondent could simply have refused to pay thestrikers vacation pay based on its reliance of the contrac-tual provision for payment in 1980.Instead,its solicita-tion of resignations of employment by the strikers repre-sents the clearest case of conduct"inherently destructiveof important employee rights." What could be more im-portant to an employee,particularly a striking employee,than his continued status as an employee of the struckcompany? Thus it is not necessary to determine whetherRespondent's conduct was motivated by substantial busi-ness justification.However,even if such inquiry werenecessary,Iwould find that Respondent has not estab-lished that it was motivated by business considerationsfor its conduct.Thus,although Respondent introduceduncontradicted evidence illustrating its financial prob-lems at the time,no evidence was adduced suggestingthat it was unable to meet the financial burden of the va-cation debt.10°Moreover,Respondent was readily ableto and did pay vacation money on the execution by em-ployees of resignations from the Company.It also paidvacation pay to thosewho sued forit in small claimscourt.I therefore conclude that the conditioning of the pay-ment of accrued vacation pay to striking employees, ontheir resignation as employees,violatedSection 8(a)(1)and (3) of the Act.3. SummaryI have found that the picketing which commenced onOctober 1 was illegal pursuant to Section 8(b)(7)(C) ofthe Act,and that participation in such picketing consti-tutesmisconduct justifying Respondent in its refusal toreinstate all the pickets.I have also found that inasmuchas the additional alleged unfair labor practices of Re-spondent all occurred as a result of the illegal picketing,such unfair labor practice allegations must be dismissed.In the event the Board does not accept my analysisand findings regarding the illegality of the picketing, Ihave made alternative findings which assume arguendo,that the strike and picketing are lawful protected activi-ty.Under such assumption,I have found that Respond-ent violated Section 8(a)(1) by unlawfully threatening toclose its business and unlawfully threatening to dischargeits employees,and that these threats converted the eco-nomic strike to an unfair labor practice strike.I have alsofound that Respondent violated Section 8(a)(3) by unlaw-fully discharging its employees by requesting the returnof their identification cards and uniforms and by request-ing that they empty their lockers.In the event the Boarddoes not find that the strikers were discharged or thatioe 388 U.S. at 34.iosIndustrialWorkers,supra at 878.387the strike was converted to an unfair labor practice strikeby virtue of the threats to close and of discharge, I havealternatively found the certain strikers made uncondition-al offers to return to work,which offers were rejected.Respondent did not meet its burden of establishing thatthe strikers were permanently replaced before they madeunconditional offers to return to work.Nor did Respond-ent establish a legitimate and substantial business justifi-cation for refusing to reinstate the strikers on their un-conditional offers to return to work.Respondent there-fore violated Section 8(aX3) by failing to reinstate thosestrikerswho made unconditional offers to return towork.I have also alternatively found that Respondent violat-ed Section 8(a)(3) by unlawfully conditioning the pay-ment of accrued vacation pay to striking employees ontheir resignation as employees.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Local807 is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent did not violate Section 8(aXl) and (3)of the Act by failingand refusing to reinstate:John J. MulcahyJames McGuireWallace LongEdward MungiguerraThomas CurranBart TwomeyThaddeus KaplonRicahrd DiPaoloPasquale LombardoVincent MormileJames DonohuePercival NilesEdward AlloccoAnthony CosenzaMichael LynchVincent GiacaloneFrank PalmeroJohn BottsVito SuteraJames QuigleyKevin FitzgeraldSidney ColinBertram StarkLouis TuminelliRonald RenneWilliam WhiteJohn RussellPaul DeStefanoJohn W. DudleyJohn SheaArthur P. PellizziVito CaputoCharles McFarlandJoseph InzerilloTom PuleoEdward LapinskasWalter McMurrayAttilloMartino4.Respondent did not violate Section 8(a)(1) and (3)of theAct bydischarging all its truckdriver employeeswho participated in the strikewhichbegan onOctober 1,1979.5.Respondent did not violate Section 8(a)(1) and (3)of the Act by conditioning the payment of accrued vaca-tion pay to its employees who participated in the strikeon their resignations as employees.6.Respondent did not violate Section 8(axl) of theAct by threatening its employees with discharge or bythreatening its employees that it would close. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the foregoing findings of fact, conclu-sions of law,and the entire record herein,and pursuantto Section 10(c) of the Act, I recommend the issuance ofthe following 110ORDERThe complaintis dismissedin its entirety.10 If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedBoard and all objections to them shall be deemedwaived forallpur-Order shall, as providedin Sec.102.48 of theRules,be adoptedby theposes.